Howell, J.
Two appeals are taken in these proceedings, one by the plaintiffs from a judgment in favor of the third opponents, awarding to them the proceeds of the cotton which plaintiffs sought to .attach as the property of the defendants.
There is no error in the said judgment. The evidence shows the cotton to have belonged to the third opponents and not to the defendants.
The second appeal is taken by the third opponents from a judgment on a rule to quash the execution issued by them on their judgment against the plaintiffs. The rule was based on the ground that the *184appeal bond was sufficient in amount to operate as a suspensive appeal. It appears, however, that the appeal was applied for after the lapse of ten days following the signing of the judgment which thereby became executory.
It is therefore ordered that the judgment in favor of Peter Harnbleton and others, rendered on the second November, 1868, and signed on the second December, 1868, be affirmed, and that the judgment rendered on the fifth and signed on the twelfth January, 1869, quashing vhe fieri facias issued herein, be reversed and the rule to quash taken by plaintiffs be dismissed with costs in both courts